Citation Nr: 0025709	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-29 291	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 9, 
1997 for service connection and compensation for hearing loss 
of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 RO rating decision 
which denied service connection for right ear hearing loss, 
and granted service connection and a 10 percent rating for 
left ear hearing loss effective from January 9, 1997.  The 
veteran appealed for service connection for right ear hearing 
loss and for a higher rating for service-connected left ear 
hearing loss.  In a July 1999 decision, the Board granted 
service connection for right ear hearing loss, and remanded 
the issue of a higher rating for bilateral hearing loss.  In 
a January 2000 decision, the RO established service 
connection for right ear hearing loss effective from January 
9, 1997 (same as the left ear), and the RO assigned a 20 
percent rating for bilateral hearing loss effective from that 
date.  The veteran now appeals the assigned effective date 
for service connection and compensation for right ear hearing 
loss, and he also appeals for a rating in excess of 20 
percent for bilateral hearing loss.


FINDINGS OF FACT

1.  On January 9, 1997, many years after service, the RO 
received the veteran's initial claim for service connection 
for right ear hearing loss (he also applied to reopen a 
previously denied claim for service connection for a left ear 
condition); and thereafter service connection was granted for 
bilateral hearing and the condition was rated 20 percent 
effective from January 9, 1997.

2.  The rating criteria for hearing loss changed on June 10, 
1999.  Prior to June 10, 1999, the veteran's bilateral 
hearing loss was manifested by numeric designations of III in 
the right ear and XI in the left ear; since June 10, 1999, 
the bilateral hearing loss has been manifested by numeric 
designations of IV in the right ear and XI in the left ear.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than January 
9, 1997, for service connection and compensation for right 
ear hearing loss, have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).

2.  Bilateral hearing loss was 20 percent disabling prior to 
June 10, 1999, and since June 10, 1999 bilateral hearing loss 
has been 30 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6102 (1998); 38 C.F.R. § 4.85, 
Code 6100, § 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran's served on active duty in the Navy from June 
1944 to April 1946.  His April 1946 discharge examination 
noted defective hearing in the left ear and normal hearing in 
the right ear, as well as sclerosis of both eardrums.

In August 1948, the veteran filed a claim for service 
connection for a left ear condition which he said involved a 
left perforated eardrum.  In December 1948, the RO denied the 
claim due to failure to report for examination; the veteran 
was informed and did not appeal.

Medical records from The Emory Clinic show the veteran 
underwent audiological evaluation in December 1996 and he was 
noted to have bilateral hearing loss which was worse on the 
left.  The veteran gave a history of noise exposure and of 
bilateral hearing loss for about 30 to 50 years.

In January 1997, the veteran's hearing loss was further 
evaluated at The Emory Clinic.  He gave a history of noise 
exposure in service and subsequent hearing loss.  The 
examiner reported that a hearing test was performed and 
demonstrated bilaterally asymmetric sensorineural hearing 
loss that was mildly to moderately severe in the right ear 
and moderately severe to profound in the left ear.  The 
speech discrimination score was 80 percent in the right ear 
and 32 percent in he left ear.  The speech reception 
thresholds were 45 decibels in the right ear and 50 decibels 
in the left ear.  The assessment was bilateral sensorineural 
hearing loss most likely noise induced.

On January 9, 1997, the veteran filed a claim of service 
connection for bilateral hearing loss.  

A March 1997 VA audiogram showed that the veteran had pure 
tone thresholds of 45, 45, 55, 65, and 65 decibels in the 
right ear at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 45, 
70, 80, 100, and 100 decibels at 500, 1000, 2000, 3000 and 
4000 hertz, respectively.  Speech discrimination was 92 
percent in the right ear and 20 percent in the left ear.  
Moderate right and severe left sensorineural hearing loss was 
diagnosed.

In an April 1997 letter, Robert V. Fulk, Jr., M.D. stated 
that the veteran was seen and evaluated for hearing loss in 
September 1988.  He enclosed the September 1988 audiogram and 
stated that it showed hearing loss in the right and left ear, 
with the left ear hearing loss being considerably greater 
than the right.  He stated that the veteran had marked 
impairment of speech discrimination scores on the left of 56 
percent compared to 80 percent in the right.  The 1988 
audiogram report noted that the veteran had neurosensory 
hearing loss on the left and mixed hearing loss which was 
predominately neurosensory on the right.

In May 1997, the RO denied service connection for right ear 
hearing loss.  Service connection and a 10 percent rating 
were granted for left ear hearing loss effective from January 
9, 1997.

During a September 1997 RO hearing, the veteran stated he had 
bilateral hearing loss which had worsened over the years.  He 
asserted that the hearing in his left ear was so bad that 
even a hearing aid would not help him hear better.  

A May 1998 VA audiogram showed that the veteran had pure tone 
thresholds of 50, 50, 75, 65, and 60 decibels in the right 
ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  
Pure tone thresholds of the left ear were 55, 65, 75, 95, and 
95 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Speech discrimination was 88 percent in the 
right ear and 12 percent in the left ear.

In a July 1999 decision, the Board granted service connection 
for right ear hearing loss, and remanded the issue of a 
higher rating for bilateral hearing loss.

In August 1999, the veteran underwent audiological studies 
for the VA (performed by QTC Medical Services).  From a 
review of the hearing test chart, it appears that the 
reporting doctor reversed the ears when recording decibel 
losses on the cover sheet, and the Board here reports such 
losses in their correct form.  These studies revealed the 
veteran had pure tone thresholds of the right ear of 45, 55, 
65, 65, and 60 decibels at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Pure tone thresholds of the left ear 
were 50, 70, 80, 95, and 110 decibels at 500, 1000, 2000, 
3000, and 4000 hertz, respectively.  Speech recognition was 
84 percent on the right and 30 percent on the left.

In January 2000, the RO promulgated the Board's grant of 
service connection for right ear hearing loss, and the RO 
made service connection for right ear hearing loss effective 
from January 9, 1997 (the same as the left ear).  The RO 
assigned a 20 percent rating for bilateral hearing loss, 
effective from January 9, 1997.

In January 2000, the veteran stated his bilateral hearing 
loss was more severe than reflected in the 20 percent rating 
assigned.  He stated he wore a hearing aid in the right ear 
and that his hearing was so bad in the left ear that a 
hearing aid would not work.  He stated he could only hear 
muffled sounds in the left ear and that he could not 
distinguish the sounds he heard.  He related he had no 
quality of hearing in his left ear.  The veteran said he 
believed service connection for hearing loss should be 
effective from his August 1948 claim.

B.  Analysis-Earlier Effective Date

The veteran claims that he is entitled to an effective date 
earlier than January 9, 1997 for service connection and 
compensation for right ear hearing loss.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for the 
grant of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

The veteran was separated from active duty in April 1946.  
The file shows his initial compensation claim was received by 
the RO in August 1948, requesting service connection for a 
left ear condition; he did not then claim service connection 
for right ear hearing loss.  The veteran filed a claim of 
service connection for bilateral hearing loss on January 9, 
1997, and service connection and compensation were 
subsequently granted for bilateral hearing loss from that 
date.  The file discloses no earlier formal or informal claim 
for right ear hearing loss.  See 38 U.S.C.A. § 5101; 38 
C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet.App. 33 
(1993).

The veteran essentially argues that service connection for 
hearing loss of both ears should be effective from August 
1948 when he filed his initially claim of service connection.  
Again, that claim was only for a left ear condition, and such 
claim was denied by the RO in December 1948, due to failure 
to report for examination.  That decision became final when 
the veteran did not appeal.  38 U.S.C.A. § 7105.  The RO 
properly made service connection for left ear hearing loss 
effective from the veteran's January 9, 1997 application to 
reopen the claim with new and material evidence.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

In any event, as to the specific issue on appeal, an earlier 
effective date for service connection for right ear hearing 
loss, the veteran's original claim for service connection for 
right ear hearing loss was received on January 9, 1997, years 
after service, and January 9, 1997 is the earliest effective 
date permitted by law.  The relevant facts are not in 
dispute, and the law, not the evidence, is dispositive of the 
outcome of this case.  As a matter of law, there is no 
entitlement to an earlier effective date for service 
connection and compensation for right ear hearing loss, and 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

C.  Analysis-Higher Rating

The veteran's claim for a rating in excess of 20 percent for 
bilateral hearing loss is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  The Board notes that 
this is the basic method for rating hearing loss, both before 
and since June 10, 1999 when there was a revision of the 
regulations concerning evaluation of hearing loss.  38 C.F.R. 
§ 4.85 (1998 and 1999). 

The new rating criteria, effective June 10, 1999, contain a 
new regulation, 38 C.F.R. § 4.86 (1999), concerning 
evaluation of exceptional patterns of hearing impairment.  
Such regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The Board notes that new 38 C.F.R. § 4.86(a) (1999) has an 
impact on the present case.  While either the old or new 
rating criteria may be applied to the veteran's case, 
whichever are most favorable, the new rating criteria may be 
applied only to that period of time since they became 
effective on June 10, 1999.  VAOPGCPREC 3-2000; Karnas v. 
Derwinski, 1 Vet.App. 308 (1990). 

During the course of the appeal the veteran underwent three 
audiological examinations which have sufficient information 
to evaluate his bilateral hearing loss.  

Audiological studies in March 1997 show the veteran had an 
average decibel threshold of 58 in the right ear and 88 in 
the left ear (at the frequencies of 1000, 2000, 3000, and 
4000 hertz).  Speech recognition was 92 percent in the right 
ear and 20 percent in the left ear.  These results correlate 
to auditory acuity numeric designation II in the right ear 
and auditory acuity numeric designation XI in the left ear, 
and such corresponds to a 10 percent rating under 38 C.F.R. 
§ 4.85, Table VI and Table VII, Code 6100.  Evaluation of the 
veteran's claim under new 38 C.F.R. § 4.86 (1999) is not 
applicable to this period of time; but even if such new 
criteria were applied, it would not result in a rating higher 
than the 20 percent rating the RO has already assigned.

Studies in May 1998 demonstrate the veteran had an average 
decibel threshold (at the four frequencies) of 60 in the 
right ear and 83 in the left ear.  He had 88 percent correct 
speech discrimination ability in the right ear and 12 percent 
in the left ear.  These results correlate to an auditory 
acuity numeric designation of III in the right ear and XI in 
the left ear.  Such designations corresponds to a 20 percent 
rating under Table VI.  See 38 C.F.R. § 4.85, Table VI and 
Table VII, Code 6102 (1998). Evaluation of the veteran's 
claim under new 38 C.F.R. § 4.86 (1999) is not applicable to 
this period of time; but even if such new criteria were 
applied, it would not result in a rating higher than the 20 
percent rating the RO has already assigned.

The Board will now analyze the last audiological examination 
of record to determine if a rating in excess of 20 percent 
may be warranted.  In August 1999, the veteran was found to 
have an average decibel threshold (at the four frequencies) 
of 61 in the right ear and 89 in the left ear.  He had speech 
recognition of 84 percent in the right ear and 30 percent in 
the left.  Using the old rating criteria, these results 
correlate to an auditory acuity numeric designation of III in 
the right ear and XI in the left ear.  Such designations 
corresponds to a 20 percent rating under Table VI.  See 38 
C.F.R. § 4.85, Table VI and Table VII, Code 6102 (1998); 38 
C.F.R. § 4.85, Table VI and Table VII, Code 6100 (1999).  
Evaluation of the veteran's claim under new 38 C.F.R. § 4.86 
(1999) and Table VIa is warranted as decibel thresholds are 
55 or higher in both ears at all four frequencies.  Entering 
Table VIa with an average decibel threshold of 61 for the 
right ear results in a numeric designation of IV; and this 
numeric designation will be used as it is higher than the 
numeral obtained by the other rating method.  Entering Table 
VIa with an everage decibel threshold of 89 for the left ear 
results in a numeric designation of VIII; but this numeric 
designation will not be used since it is lower than numeric 
designation XI (which will be used) obtained by the other 
rating method.  Entering numeric designation IV for the right 
ear and numeric designation XI for the left ear, into Table 
VII, results in a 30 percent rating for bilateral hearing 
loss under current Code 6100.  This higher rating is to be 
assigned from June 10, 1999 when the new criteria became 
effective.  VAOPGCPREC 3-2000.

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  In the instant case, the application of the 
rating schedule to the test results demonstrates that the 
veteran's bilateral hearing loss is 20 percent disabling 
prior to June 10, 1999, and it is 30 percent disabling since 
then.  The appeal for a higher rating is granted to the 
extent indicated.










ORDER

An earlier effective date for service connection and 
compensation for right ear hearing loss is denied.

Bilateral hearing loss is rated 20 percent prior to June 10, 
1999, and bilateral hearing loss is rated 30 percent rating 
since June 10, 1999.  To the extent indicated, the appeal for 
a higher rating is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeal

 

